Citation Nr: 9909823	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-12 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of the 8th thoracic vertebra, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1955 to 
April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which increased the evaluation assigned 
for the veteran's residuals of a compression fracture of the 
8th thoracic vertebra from 10 to 20 percent.


FINDINGS OF FACT

1.  The veteran's back disability has not been shown to be 
severe as manifested by recurring attacks with intermittent 
relief.

2.  The veteran's back disability does not present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a compression fracture of the 8th thoracic 
vertebra have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5291, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection in March 1961 for 
residuals of a compression fracture of the 8th thoracic 
vertebra, and an evaluation of 10 percent was assigned in 
July 1962.  In an April 1998 rating decision now on appeal, 
the evaluation was increased to 20 percent.  The veteran 
contends that the evaluation assigned for his disability 
should be increased to 40 percent in order to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The veteran asserts that he has constant pain that subsides 
when he lies down.  He states that his activities, such as 
walking, are limited because he experiences greater pain with 
increased activity.  He states that he experiences 3 to 4 
muscle spasms per day, lasting one-half to one hour each and 
brought on by walking or going up and down stairs.  He also 
experiences pain with lifting and numbness in the legs.  He 
states that he previously worked as a bus driver, but ceased 
working due to pain.

In a 1983 VA orthopedic examination, the veteran described 
his disability as causing continuous pain at the fracture 
point and adjacent areas, aggravated by exercise and other 
activity.  During the examination it was observed that motion 
of the lumbar spine was moderately restricted, as was lateral 
bending, extension and rotation.  The veteran experienced 
pain during all such movements.  The examiner noted 
tenderness maximally in the region of the D8 spinous process 
but also over adjacent spinous processes.  X-rays were taken 
of the thoracic spine showing the compression fracture, 
narrowing of superior disc space, and slight kyphosis in the 
lower thoracic spine region.

The veteran was afforded a second VA compensation and pension 
examination in March 1998.  The examiner noted that the 
veteran experienced muscle spasm in the middorsal spine and 
tenderness on palpation of the spine.  The veteran exhibited 
full range of motion during examination.  The examination 
report notes that the veteran takes several analgesics for 
the pain.  The examiner diagnosed remote compression fracture 
of the 8th vertebra with secondary traumatic arthritis, 
moderately symptomatic.  In writing the examination report, 
the examiner reviewed October 1997 x-rays of the thoracic 
spine which showed compression similar to 1983 x-rays with 
some changes due to osteoarthritis.

Outpatient treatment records indicate that the veteran has 
been treated at the Kansas City VA medical center (VAMC), but 
primarily for other disorders or complaints.  The veteran did 
complain of increased back pain in October 1997, and the 
above-described x-rays were performed.  A diagnosis of 
chronic back pain was made.  The claims file contains no 
other recent pertinent medical records.

The RO evaluated the veteran's disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome, an analogous rating.  See 38 C.F.R. § 4.20 (1998).  
This rating provides for a 60 percent evaluation where the 
disability is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief; a 40 percent evaluation is 
warranted in severe cases, with recurring attacks and 
intermittent relief; a 20 percent evaluation is warranted in 
moderate cases with recurring attacks; and a 10 percent 
evaluation is warranted in mild cases.

The veteran's symptomatology is accounted for by the 20 
percent evaluation he was granted by the RO in April 1998.  
After a thorough physical examination as well as discussion 
with the veteran regarding his symptomatology, the examiner 
who performed the March 1998 examination assessed the 
veteran's disability as moderate.  His characterization of 
the veteran's disability as moderate was based, in part, on 
the veteran's subjective complaints of pain and on objective 
evidence of tenderness.  The veteran's symptoms as described 
by the veteran and noted on examination were similar to those 
evident in the 1983 examination, except that secondary 
traumatic arthritis had developed.  However, there still is 
no evidence to indicate that the veteran's symptoms are akin 
to the level of recurring attacks with only intermittent 
relief contemplated by a 40 percent evaluation.  Moreover, as 
the evaluation currently assigned for the veteran's back 
disability adequately accounts for pain, an evaluation in 
excess of 20 percent is not warranted under 38 C.F.R. 
§§ 4.40, 4.55 (1998) and DeLuca v. Brown, 8 Vet. App. 202, 
204-05 (1995).

The veteran's disability also could be evaluated under DC 
5285 which provides ratings for residuals of a vertebral 
fracture.  Residuals are rated at 100 percent if there is 
cord involvement and the veteran is bedridden or requiring 
long leg braces; residuals are rated at 60 percent if there 
is no cord involvement but there is abnormal mobility 
requiring neck brace (jury mast); residuals not fitting into 
the 100 or 60 percent categories are rated in accordance with 
definite limited motion or muscle spasm, with an additional 
10 percent for demonstrable deformity of the vertebral body.  
Because the veteran does not manifest the symptoms required 
for a 100 or 60 percent evaluation, his disability would be 
rated under limitation of motion of the dorsal (thoracic) 
spine.  38 C.F.R. § 4.71a, DC 5291 (1998).  Under DC 5291 for 
limitation of motion of the dorsal spine, severe and moderate 
limitation both warrant a 10 percent evaluation, and slight 
limitation warrants a 0 percent evaluation.  Thus, the 
veteran would be afforded a 10 percent evaluation at most 
under DC 5291.  Under DC 5285, he might also be entitled to 
an additional 10 percent due to an additional demonstrable 
deformity of the vertebral body.  Even so, the total 20 
percent evaluation which he could be assigned under DC 5285 
is no greater than that which he is assigned under DC 5293, 
utilized by the RO.



ORDER

An evaluation in excess of 20 percent for residuals of a 
compression fracture of the 8th thoracic vertebra is denied.


REMAND

The Board notes that the veteran has contended that he was 
forced to terminate his job as a bus driver due to his back 
disability.  This contention implicates the extraschedular 
provision, 38 C.F.R. § 3.321(b)(1) (1998), however, the RO 
has not considered the application of this to the veteran's 
claim for an increased evaluation.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals held that the Board does not have 
jurisdiction to apply an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, but that it is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In light of this 
precedent, the RO must determine whether the veteran's 
increased evaluation claim should be submitted to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 339-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should determine whether the 
veteran's claim for an increased 
evaluation for his back disability should 
be submitted to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration on 
an extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

